Citation Nr: 0316083	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  96-46 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for service connected 
bilateral sensorineural hearing loss, currently evaluated as 
10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from July 1965 to February 
1969.  This case came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, in October 1995 that denied service connection 
for bilateral hearing loss.  Service connection for bilateral 
sensorineural hearing loss was later granted by a hearing 
officer decision in February 1997, and given an evaluation as 
10 percent disabling.

In October 1998, a hearing was held at the RO before C.W. 
Symanski, who is the Veterans Law Judge rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

In May 1999, the Board remanded the case in order that the 
veteran be afforded another VA audiological examination and 
for the RO to consider the issue of an extraschedular rating.  

Furthermore, the remand directed the RO to ascertain whether 
the veteran had perfected an appeal of the RO's determination 
that tinnitus is no more than 10 percent disabling. If that 
determination was adverse, the RO was to notify the veteran 
of his right to appeal that determination.  Service 
connection for tinnitus was granted by a rating decision in 
October 1995, and evaluated as 10 percent disabling.  A 
notice of disagreement with the 10 percent evaluation was 
received in May 1996.  A statement of the case concerning the 
veteran's tinnitus claim was provided to the veteran in 
February 1997, and the veteran was informed that he should 
perfect his appeal for an increased rating for tinnitus 
before May 1997.  No substantive appeal is on file; however, 
during the course of the hearing in October 1998, testimony 
was advanced concerning the issue of entitlement to an 
increased rating for tinnitus.  In this regard, the Board 
notes that the RO complied with this last directive of the 
May 1999 Board remand.  The RO sent the veteran a letter, 
dated in June 1999, informing him that he had not effected a 
timely appeal and that the decision he appealed from had 
become final.  He was advised that he could appeal the RO's 
determination concerning the timeliness of his appeal, but 
the veteran did not indicate such.  Therefore, this issue is 
not before the Board.      

FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by auditory acuity level V in the right ear and 
auditory acuity level IV in the left ear.  


CONCLUSION OF LAW

Since the initial grant of service connection, the veteran's 
bilateral hearing loss has not meet the criteria for a rating 
in excess of 10 percent under either the old or the revised 
regulatory criteria.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.85, 4.86, 4.87, Diagnostic Code 6100 
(as in effect prior to and after June 1999.  (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  The RO has notified the appellant of the provisions 
of the VCAA and has considered the requirements of the VCAA 
in connection with this claim.  Regulations implementing the 
VCAA were adopted recently.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The regulations add nothing of 
substance to the new law, and the Board's consideration of 
the regulations does not prejudice the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Here, the RO sent 
the veteran a letter in March 2003, which informed him of 
what evidence was necessary in order to establish entitlement 
to an increased evaluation for his service-connected hearing 
impairment.   

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the March 2003 
letter informed him that VA would make reasonable efforts to 
help him to obtain relevant records necessary to substantiate 
his claim, to include developing for private medical records, 
records from State or local governmental sources, employment 
records, and records from other Federal agencies.  The letter 
further informed the veteran that VA would provide a medical 
examination of get a medical opinion if it was deemed 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c) (2002).  In this regard, the veteran has been 
afforded multiple VA examinations.  Given the foregoing, the 
Board finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).
   
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

				II.  Increased Evaluation 

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Given the foregoing, the veteran's disability 
evaluation must be considered from February 20, 1995, the 
effective date of service connection, to the present.   

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.

It is asserted by the veteran that he should be entitled to 
an increased evaluation for his service connected bilateral 
hearing loss.  His bilateral hearing loss has been rated 10 
percent disabling pursuant to Diagnostic Code 6100.  In this 
regard, the Board notes that, during the pendency of this 
appeal, VA issued new regulations for evaluating diseases of 
the ears, effective June 10, 1999.  62 Fed. Reg. 25,202-
25,210 (May 11, 1999).  The Court has held that, where laws 
or regulations change after a claim has been filed or 
reopened and before administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies, unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to provide otherwise and the 
Secretary has done so.  Karnas v. Derwinski , 1 Vet. App. 308 
(1991).  Here, the veteran was notified of this change in the 
regulations by the March 2003 letter sent by the RO.  

Evaluation of hearing impairment is based on examinations 
using controlled speech discrimination tests together with 
results of a puretone audiometry test.  38 C.F.R. §  4.85.  
The results are charted on Table VI and Table VII.  38 C.F.R. 
§ 4.87.  The Board has compared the previous versions of 
Table VI and Table VII, and the new versions of these tables, 
and notes no discernable change.  Further, the revisions made 
to 38 C.F.R. § 4.86 pertain only to exceptional patterns of 
hearing loss, as define by regulation, which are not 
demonstrated in this case, and do not affect the outcome of 
the claim.  

Under applicable criteria, organic loss of hearing acuity 
shall be determined in accordance with the findings reported 
at audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, both the old and the 
revised rating schedule establish eleven auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  See 38 C.F.R. § 
4.85; see also Lendemann v. Principi, 3 Vet. App. 345, 349 
(1992).

The Board initially notes that this case presents with rather 
peculiar circumstances in that the VA examination reports of 
record reveal large discrepancies and seriously call into 
question the credibility of the veteran.  A VA examination 
report from September 1995 noted the veteran's Speech 
Recognition Scores as 94 percent, bilaterally, although the 
examiner stated that the veteran seemed to be hesitant in his 
responses.  The examiner stated that the veteran's responses 
to speech reception threshold left a question as to the 
validity of the results, stating that the veteran responded 
with one word even after re-instruction.  The examiner also 
reported that the veteran's responses to tones were also of 
questionable validity as at times he was inconsistent and 
pure tone results were in poor agreement with responses to 
speech.  Tympanometry was within normal limits in both ears 
and acoustic reflexes were present except at 4 kHz in both 
ears.  Reflex decay was not noted in either ear at 1 kHz.  
The examiner recommended that, due to poor agreement between 
pure tones and responses to speech, and questionable validity 
of veteran responses, the veteran's claim not be processed.  

A VA examination report from February 1996 noted that valid 
pure tone and speech test results could not be obtained, 
despite repeated instructions and attempts.  Tympanometry and 
acoustic reflexes were unremarkable.  This examiner also 
recommended that the veteran's claim not be processed.  

A VA examination report from December 1996 noted pure tone 
thresholds in the right ear as 20, 25, 65, 80, and 90 at 500, 
1000, 2000, 3000, and 4000 hertz, respectively.  The average 
was 65.  Pure tone thresholds in the left ear were 20, 20, 
60, 75, and 80 at 500, 1000, 2000, 3000, and 4000 hertz, 
respectively.  The average was 59.  The examiner summarized 
that there was a moderate to severe sensorineural hearing 
loss bilaterally from 1,500 to 4,000 Hz.  The veteran's 
responses to speech reception threshold words were noted to 
be in good agreement with his responses to tones and the 
veteran's responses to tones were noted to be consistent and 
reliable.  Word recognition testing was not reported; the 
veteran was reported to have expressed hesitancy in repeating 
words and complaining that the sound became too loud and 
distorted.  The examiner noted that there were some 
inconsistencies in his responses to words in terms of 
omissions and/or substitutions of consonant sounds.  Thus, 
the examiner concluded that word recognition scores were not 
considered to be reliable and not to be utilized in 
determination of his claim.  The veteran discussed his 
examination with the Chief of Audiology.  It was stated that 
his responses to tones were consistent and considered to be 
reliable and it was recommended that the veteran's responses 
to tones be utilized to process the claim.  

Given the above, the RO rated the veteran under 38 C.F.R. 
§ 4.85(c).  The 65-decibel average I the right ear equates to 
a V for rating purposes, and the 59-decibel average in the 
left ear equates to a IV for rating purposes.  On the grid 
chart used to evaluate hearing loss, a V in the right ear and 
a IV in the left ear equates to a 10 percent evaluation.  
Thus, the RO assigned a rating of 10 percent to the veteran, 
effective February 20, 1995.   

Another VA examination was conducted in June 1999, pursuant 
to the May 1999 Board remand.  The examination was conducted 
by the Chief of the Audiology and Speech Pathology Department 
of the VA Medical Center in San Diego.  The veteran's claims 
file was reviewed in conjunction with the examination.  The 
report notes that pure tone thresholds and speech recognition 
scores were not given due to the fact that they were not 
considered to be valid indicators of the veteran's hearing 
problem.  Otoscopy revealed clear canals and normal appearing 
tympanic membranes.  In regards the examination, the examiner 
stated:

Pure tone testing revealed large test-
retest discrepancies as well as large 
ascending-descending discrepancies.  The 
speech testing yielding spurious results 
due to the veteran's failure to follow 
the instructions.  

He stated further that his responses were completely out of 
line with anything that would be produced by an organic 
hearing loss and totally inconsistent with other findings.  
Additionally, the examiner noted previous VA examination 
reports and stated that the veteran continued to exhibit 
aphysiologic test responses, which indicate that they are not 
valid for estimating his hearing ability.  The examiner 
further stated that because of the veteran's lack of 
credibility, he recommended that his claim be terminated, 
including consideration of an extraschedular evaluation.  The 
examiner concluded by stating that the veteran had repeatedly 
attempted to exaggerate his hearing problem on examination 
and that it was felt that no further consideration should be 
given to his claim.      

The Board finds that the evidence of record simply does not 
warrant a rating in excess of 10 percent for the veteran's 
service-connected bilateral hearing loss.  The assessment of 
the probative value of medical opinion evidence should be 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board must assess the credibility and weight given to 
evidence.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In 
this case, the Board finds the VA examination reports of 
record to be extremely probative in their assessment of the 
veteran's credibility.  As is illustrated above, multiple VA 
examiners tested the veteran and questioned the veteran's 
credibility.  Because of this, the only VA examination report 
valid for rating purposes was the one conducted in December 
1996, in which the examiner concluded the veteran's responses 
to tones were consistent and considered to be reliable.  
These scores were the basis of the veteran's 10 percent 
rating.  There are no other contemporaneous audiological 
examination scores with which to compare these and the Board 
finds that to remand this case in order to acquire another 
audiological examination would be fruitless, given the 
conclusion by multiple VA examiners that the veteran lacked 
credibility.  Therefore, the veteran has not been shown to 
meet the criteria for an initial evaluation in excess of 10 
percent for bilateral hearing loss.       

The Board has also considered whether the veteran is entitled 
to a "staged" rating for his service-connected bilateral 
hearing loss, as dictated in Fenderson, and finds that at no 
time since he filed his claim for service connection has the 
service-connected disorder warranted an evaluation in excess 
of 10 percent.  Fenderson, supra.

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board notes that the 
record does not reflect frequent periods of hospitalization 
because of the veteran's service-connected disability at 
issue, nor has there been an objective showing of 
interference with his employment to a degree greater than 
that contemplated by the regular schedular standards which 
are based on the average impairment of employment.  In this 
regard, the Board has considered the veteran's oral and 
written statements that his hearing condition was the cause 
of his job difficulties.  For example, the veteran submitted 
a statement, dated October 28, 1998, accompanied by numerous 
employment-related documents.  A review of the accompanying 
documents reveals that his communication skills were not the 
cause of sub-standard employee evaluations.  In fact, the 
included evaluations characterize his communication skills 
favorably.  In another letter, dated February 14, 1999, the 
veteran included information from Auto Club, his then 
employer.  He stated that his scores for his 1998 Leadership 
Survey were not good and that he failed to qualify for the 
leadership portion of his annual bonus.  There is no 
objective evidence of record linking sub-standard performance 
evaluations and his service-connected hearing condition.  In 
sum, the record is devoid of objective evidence which shows 
that the veteran has either lost work time or been terminated 
from a job due to his service-connected bilateral hearing 
condition, or that this disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Thus, the record does not present an exceptional 
case where his currently assigned evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

An initial rating in excess of 10 percent for bilateral 
hearing loss is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

